Citation Nr: 1401778	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-39 062	)	DATE
	)
	)

On appeal from the
Department of Vete
rans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1961 to October 1963 and from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of the hearing is in the Veteran's file.

During the hearing, the Veteran's representative raised the claim of service connection for tinnitus, which is referred to the RO for appropriate action. 

The reopened claim of service connection for bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, DC.

FINDINGS OF FACT

1.  In a rating decision in July 2003, the RO denied the application to reopen the claim of service connection for a bilateral hearing loss disability because the additional evidence was not new and material; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran.

2.  The additional evidence submitted since the rating decision by the RO in July 20003, denying the application to reopen the claim of service connection for a bilateral hearing loss disability, relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The criteria to reopen the claim of service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim is reopened, which is the only part of the appeal decided, VCAA compliance need not be further addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural History 

In a rating decision in May 1976, the RO denied the Veteran's original application for VA disability compensation, namely, service connection for a bilateral hearing loss disability, because the postservice hearing loss was unrelated to service.  The Veteran was notified of the determination and of his appellate rights, but did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  The rating decision by the RO in May 1976 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 




In June 1994, the Veteran applied to reopen the claim of service connection for a bilateral hearing loss disability.  In a rating decision in September 1994, the RO denied the application, because the additional evidence was cumulative and not new and material.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.
The rating decision by the RO in September 1994 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 

In September 2002, the Veteran applied again to reopen the claim of service connection for a bilateral hearing loss disability.  In a rating decision in July 2003, the RO denied the application, because the additional evidence did not relate to an unestablished fact necessary to substantiate the claim.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the RO's decision and new and material evidence was not received within one year from the date of notice of the rating decision.  The rating decision by the RO in July 2003 became final by operation of law on the evidence of record.  38 C.F.R. §§ 3.104, 3.156. 
Evidence Previously Considered

The evidence of record and previously considered at the time of the rating decision in July 2003 consists of the service treatment records for the two periods of active duty, postservice private medical records, service treatment records for Reserve service from 1985 to 2001, and postservice VA records. 

The relevant service treatment records for the two periods of active duty consist of an audiogram on separation from the first period of service and an audiogram on entrance to the second period of service, which showed that the pure tone thresholds in decibels at the tested frequencies, after conversion to International Standards Organization (ISO) units, the present standard for determining a hearing loss disability for the purpose of VA disability compensation, were all below 40 decibels and three of the tested frequencies were not 26 decibels or greater.  38 C.F.R. § 3.385.



After service in September 1975 on a private audiogram, the diagnosis was bilateral sensorineural hearing loss, but the onset of the hearing loss was not addressed.

The service treatment records for Reserve service from 1985 to 2001 show that in February 1985 the Veteran enlisted in the Army Reserve and he was given a waiver for hearing loss.  And the Veteran's hearing loss profile followed him throughout his service in the Reserve. 

VA records in April 2003 show that sensorineural hearing loss in each ear was noted. 

Current Claim to Reopen 

In May 2009, the Veteran filed the current claim to reopen.

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in 2009, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.



New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence and Analysis 

The additional evidence presented since the rating decision in July 2003 consists of lay evidence, namely, the Veteran's statements and testimony and the statement of the Veteran's spouse, and medical evidence, namely, the opinions of two private physicians.  

Because the medical evidence is sufficient to reopen the claim, but not to decide the claim on the merits, the Board need not now address the lay evidence.  

As for the medical evidence, in June 2009, a private physician expressed the opinion that the Veteran's sensorineural hearing loss was probably secondary to noise exposure during military service.  In July 2012, a second private physician expressed the opinion that it was at least as likely as not that the Veteran's hearing loss was caused by noise exposure in service. 

As the additional medical evidence relates to an unestablished fact necessary to substantiate the claim, namely, evidence that postservice hearing loss was related to service, and as the lack of such evidence was the basis for the previous final denials of the claim, the evidence is new and material under 38 C.F.R. § 3.156.

For this reason, the claim of service connection for a bilateral hearing loss disability is reopened.

ORDER

As new and material evidence has been presented, the claim of service connection for a bilateral hearing loss disability is reopened, and, to this extent only, the appeal is granted.

REMAND

Although the claim of service connection is reopened, the evidence of record is insufficient to decide the claim on the merits and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration.

2.  Afford the Veteran a VA audiology examination to determine: 

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that the current bilateral hearing loss is related to noise exposure in service. 


In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe impaired hearing even though there may be no contemporaneous documentation of hearing loss in service or immediately following service. 

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to explain that the opinion cannot be rendered because the Veteran had other risk factors for developing hearing loss unrelated to noise exposure in service, such as occupational and recreational noise exposure, age (hearing loss was first documented in 1975 eight years after service, when the Veteran was 33), or hearing loss presented in an unusual manner inconsistent with noise exposure in service (the Veteran had profound hearing loss by 1985) and that noise exposure in service is not more likely than any other etiology to cause hearing loss and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the VA examiner for review.

2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.




The Appellant has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


